DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/20/2020. The applicant submits three Information Disclosure Statements dated 07/06/2020, 11/24/2020, and 01/29/2022. The applicant claims Domestic priority to a lot of applications dating back to 06/07/2010.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 10,627,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover a computer implemented method for vehicle manipulation, a computer product implement in a non-transitory computer readable medium for vehicle manipulation, and a computer system for vehicle manipulation. The claims collect cognitive state of an occupant, learn a plurality of cognitive state profiles, capture further state data, compare the further cognitive state data, and manipulate a vehicle. The claims would unfairly extend patent protection to inventions that are obvious variants of each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. 10,592,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover a computer implemented method for vehicle manipulation, a computer product implement in a non-transitory computer readable medium for vehicle manipulation, and a computer system for vehicle manipulation. The claims collect cognitive state of an occupant, learn a plurality of cognitive state profiles, capture further state data, compare the further cognitive state data, and manipulate a vehicle. The claims would unfairly extend patent protection to inventions that are obvious variants of each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 - 6, 8, 10, 13, and 19 - 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanevsky US 2008/0167757.
As per claim 1, A computer-implemented method for vehicle manipulation comprising: 
collecting, using a camera within a vehicle, cognitive state data including facial data, on a plurality of occupants in a plurality of vehicles; (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
learning, on a first computing device, a plurality of cognitive state profiles for the plurality of occupants, based on the cognitive state data; (Kanevsky paragraph 0024 discloses, “These sensors are capable of monitoring a broad range of biometric indicators in order to detect altered arousal states.” The clause doesn’t identify what learning constitutes other than detecting plurality of cognitive states. The art of record is able to detect altered states as well.)
capturing, on a second computing device, further cognitive state data on an individual occupant in an individual vehicle; (Kanevsky paragraph 0034 discloses, “Additionally, it is to be understood that the term "processor" may refer to more than one processing device, and that various elements associated with a processing device may be shared by other processing devices.” The art of record discloses the use of multiple computing devices, the clause doesn’t identify the unique need that one processor performs an operation over another. It appears the first processor can perform the same calculations as the first. Thus there is not structural or functional distinction between the any number of computing devices.)
comparing, on a third computing device, the further cognitive state data with the cognitive state profiles that were learned; (Kanevsky paragraph 0026 discloses, “Internal video processing module 301 receives input from cameras 211, 210 within the vehicle that monitors the movements and facial expressions of driver 208 and passenger 212 and is linked to facial recognition database (FRD) 311, which provides necessary data on facial expressions that indicate, for example, shock or fear.”) and 
manipulating the individual vehicle based on the comparing of the further cognitive state data. (Kanevsky paragraph 0030 discloses, “Internal sensor hub 300 sends information from all the internal sensors and devices to data compiler 340. External sensor hub 320 sends information from all external sensors and devices to data compiler 340. Data compiler 340 organizes data in a manner so that it may be quickly sent to the risk prediction module 350, e.g., by transforming data into a common format. By using a data compiler 340, information can be organized more efficiently and transmitted faster to the risk prediction module 350 than if the sensors and devices transmitted directly to the risk prediction module 350. Risk prediction module 350 determines with what probability a vehicular emergency (e.g. impact) will occur. If this probability exceeds a threshold level communicator 140 and/or controller 150 modules are activated to take corrective actions.” And paragraph 0031 discloses, “Control management module 400 determines exactly what adjustments to acceleration and steering are necessary in order to safely implement the suggested corrective action. Acceleration control module 401 implements these adjustments by manipulating the gas 220 and brake 221 pedals. Likewise, steering control module 402 implements adjustments to steering by redirecting the steering wheel 222. GPS verification module 403 uses data from GPS 204 to determine whether these adjustments have successfully avoided or mitigated the emergency.”)
As per claim 4, The method of claim 1 further comprising collecting voice data and augmenting the cognitive state data with the voice data. (Kanevsky paragraph 0026 discloses, “Audio processing module 302 receives audio data from microphone 214 and is linked to audio recognition database (ARD) 312 which provides necessary data on sounds that may be associated with are associated with a vehicular emergency.”)
As per claim 5, The method of claim 4 further comprising performing voice recognition on the individual occupant, using the voice data. (Kanevsky paragraph 0026 discloses, “Audio processing module 302 receives audio data from microphone 214 and is linked to audio recognition database (ARD) 312 which provides necessary data on sounds that may be associated with are associated with a vehicular emergency.”)
As per claim 6, The method of claim 1 wherein the individual occupant is a passenger within the vehicle. (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
As per claim 8, The method of claim 1 further comprising performing facial recognition on the individual occupant. (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
As per claim 10, The method of claim 1 wherein the manipulating the individual vehicle includes a locking out operation; recommending a break for an occupant; recommending a different route; recommending how far to drive; responding to traffic; adjusting seats, mirrors, climate control, lighting, music, audio stimuli, or interior temperature; brake activation; or steering control. (Kanevsky paragraph 0019 discloses, “System 100 also includes a communicator 140 to alert the driver or other passengers of the existence of a vehicular emergency. This communicator may be a simple dashboard warning light or a synthesized voice warning, e.g. "Wake up!" or "Turn left!"” and paragraph 0031)
As per claim 13, The method of claim 1 wherein the cognitive state data is used in detection of one or more of drowsiness, fatigue, distraction, sadness, stress, happiness, anger, frustration, confusion, disappointment, hesitation, cognitive overload, focusing, engagement, attention, boredom, exploration, confidence, trust, delight, disgust, skepticism, doubt, satisfaction, excitement, laughter, calmness, curiosity, humor, depression, envy, sympathy, embarrassment, poignancy, or mirth. (Kanevsky paragraph 0016 discloses, “Similarly, if the driver has fallen asleep or lost consciousness and is no longer able to control the car, the biometric monitors 110 will notice a decreased heart and breathing rate, a blank facial expression and/or closed eyes”)
As per claim 19, The method of claim 14 further comprising learning a cognitive state profile for the occupant of the vehicle. (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
As per claim 20, The method of claim 19 further comprising basing the manipulating the vehicle on the cognitive state profile for the occupant of the vehicle. (Kanevsky paragraph 0030 and 0031)
As per claim 21, The method of claim 14 further comprising capturing further cognitive state data on the occupant of the vehicle. (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"” The clause doesn’t identify what constitutes further cognitive state data.)
As per claim 22, The method of claim 21 further comprising modifying the manipulating the vehicle, based on the further cognitive state data. (Kanevsky paragraph 0030 and 0031)
As per claim 23, The method of claim 14 further comprising capturing additional cognitive state data on a plurality of occupants of the vehicle. (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
As per claim 24, A computer program product embodied in a non-transitory computer readable medium for vehicle manipulation, the computer program product comprising code which causes one or more processors to perform operations of: (Kanevsky paragraph 0035 discloses, “Accordingly, an application program, or software components thereof including instructions or code for performing the methodologies of the invention, as described herein, may be stored in one or more of the associated storage media (e.g., ROM, fixed or removable storage) and, when ready to be utilized, loaded in whole or in part (e.g., into RAM) and executed by the processor 602.”)
collecting, using a camera within a vehicle, cognitive state data including facial data, on a plurality of occupants in a plurality of vehicles; (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
learning, on a first computing device, a plurality of cognitive state profiles for the plurality of occupants, based on the cognitive state data; (Kanevsky paragraph 0024 discloses, “These sensors are capable of monitoring a broad range of biometric indicators in order to detect altered arousal states.” The clause doesn’t identify what learning constitutes other than detecting plurality of cognitive states. The art of record is able to detect altered states as well.)
capturing, on a second computing device, further cognitive state data on an individual occupant in an individual vehicle; (Kanevsky paragraph 0034 discloses, “Additionally, it is to be understood that the term "processor" may refer to more than one processing device, and that various elements associated with a processing device may be shared by other processing devices.” The art of record discloses the use of multiple computing devices, the clause doesn’t identify the unique need that one processor performs an operation over another. It appears the first processor can perform the same calculations as the first. Thus there is not structural or functional distinction between the any number of computing devices.)
comparing, on a third computing device, the further cognitive state data with the cognitive state profiles that were learned; (Kanevsky paragraph 0026 discloses, “Internal video processing module 301 receives input from cameras 211, 210 within the vehicle that monitors the movements and facial expressions of driver 208 and passenger 212 and is linked to facial recognition database (FRD) 311, which provides necessary data on facial expressions that indicate, for example, shock or fear.”) and 
manipulating the individual vehicle based on the comparing of the further cognitive state data. (Kanevsky paragraph 0030 discloses, “Internal sensor hub 300 sends information from all the internal sensors and devices to data compiler 340. External sensor hub 320 sends information from all external sensors and devices to data compiler 340. Data compiler 340 organizes data in a manner so that it may be quickly sent to the risk prediction module 350, e.g., by transforming data into a common format. By using a data compiler 340, information can be organized more efficiently and transmitted faster to the risk prediction module 350 than if the sensors and devices transmitted directly to the risk prediction module 350. Risk prediction module 350 determines with what probability a vehicular emergency (e.g. impact) will occur. If this probability exceeds a threshold level communicator 140 and/or controller 150 modules are activated to take corrective actions.” And paragraph 0031 discloses, “Control management module 400 determines exactly what adjustments to acceleration and steering are necessary in order to safely implement the suggested corrective action. Acceleration control module 401 implements these adjustments by manipulating the gas 220 and brake 221 pedals. Likewise, steering control module 402 implements adjustments to steering by redirecting the steering wheel 222. GPS verification module 403 uses data from GPS 204 to determine whether these adjustments have successfully avoided or mitigated the emergency.”)
As per claim 25, A computer system for vehicle manipulation comprising: 
a memory which stores instructions; (Kanevsky paragraph 0034 discloses, “. The term "memory" as used herein is intended to include memory and other computer-readable media associated with a processor or CPU, such as, for example, random access memory (RAM), read only memory (ROM), fixed storage media (e.g., a hard drive), removable storage media (e.g., a diskette), flash memory, etc.” and paragraph 0035)
one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: (Kanevsky paragraph 0034 discloses, “Additionally, it is to be understood that the term "processor" may refer to more than one processing device, and that various elements associated with a processing device may be shared by other processing devices.”)
collect, using a camera within a vehicle, cognitive state data including facial data, on a plurality of occupants in a plurality of vehicles; (Kanevsky paragraph 0024 discloses, “Additionally, cameras monitor the facial expressions of both driver 211 and passenger 210 and a microphone 214 located in the vehicle records any conversations or exclamations, e.g., "Oh no!" or "Look out!"”)
learn, on a first computing device, a plurality of cognitive state profiles for the plurality of occupants, based on the cognitive state data; (Kanevsky paragraph 0024 discloses, “These sensors are capable of monitoring a broad range of biometric indicators in order to detect altered arousal states.” The clause doesn’t identify what learning constitutes other than detecting plurality of cognitive states. The art of record is able to detect altered states as well.)
capture, on a second computing device, further cognitive state data on an individual occupant in an individual vehicle; (Kanevsky paragraph 0034 discloses, “Additionally, it is to be understood that the term "processor" may refer to more than one processing device, and that various elements associated with a processing device may be shared by other processing devices.” The art of record discloses the use of multiple computing devices, the clause doesn’t identify the unique need that one processor performs an operation over another. It appears the first processor can perform the same calculations as the first. Thus there is not structural or functional distinction between the any number of computing devices.)
compare, on a third computing device, the further cognitive state data with the cognitive state profiles that were learned; (Kanevsky paragraph 0026 discloses, “Internal video processing module 301 receives input from cameras 211, 210 within the vehicle that monitors the movements and facial expressions of driver 208 and passenger 212 and is linked to facial recognition database (FRD) 311, which provides necessary data on facial expressions that indicate, for example, shock or fear.”) and 
manipulate the individual vehicle based on the comparing of the further cognitive state data. (Kanevsky paragraph 0030 discloses, “Internal sensor hub 300 sends information from all the internal sensors and devices to data compiler 340. External sensor hub 320 sends information from all external sensors and devices to data compiler 340. Data compiler 340 organizes data in a manner so that it may be quickly sent to the risk prediction module 350, e.g., by transforming data into a common format. By using a data compiler 340, information can be organized more efficiently and transmitted faster to the risk prediction module 350 than if the sensors and devices transmitted directly to the risk prediction module 350. Risk prediction module 350 determines with what probability a vehicular emergency (e.g. impact) will occur. If this probability exceeds a threshold level communicator 140 and/or controller 150 modules are activated to take corrective actions.” And paragraph 0031 discloses, “Control management module 400 determines exactly what adjustments to acceleration and steering are necessary in order to safely implement the suggested corrective action. Acceleration control module 401 implements these adjustments by manipulating the gas 220 and brake 221 pedals. Likewise, steering control module 402 implements adjustments to steering by redirecting the steering wheel 222. GPS verification module 403 uses data from GPS 204 to determine whether these adjustments have successfully avoided or mitigated the emergency.”)

Allowable Subject Matter
Claims 2, 3, 7, 9, 11, 12, and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666